Citation Nr: 0740654	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  04-28 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

Entitlement to a rating in excess of 10 percent for 
pseudofolliculitis barbae, including entitlement to a 
compensable rating prior to April 4, 2005.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel

INTRODUCTION

The veteran had active military service from July 1973 to 
July 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  By an October 2005 rating decision, the RO 
increased the veteran's disability evaluation for 
pseudofolliculitis barbae to 10 percent, effective April 5, 
2005.

At the March 2007 hearing before the undersigned, the veteran 
appears to raise claims for service connection for skin 
disabilities other than pseudofolliculitis barbae, which an 
examiner linked to service.  Likewise, he appears to raise a 
claim for service connection for depression.  These matters 
are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran's pseudofolliculitis barbae has not been 
shown to be treated by systemic therapy.

2.  Prior to April 5, 2005, the veteran's pseudofolliculitis 
barbae was not shown to affect at least 5 percent of his 
entire body, or exposed surface area.

3.  Since April 2005, the veteran's pseudofolliculitis barbae 
is not shown to affect at least 20 percent of his entire 
body, or exposed surface area.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability evaluation for 
pseudofolliculitis barbae, prior to April 5, 2005, are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.7, 4.20, 4.118, Diagnostic Codes 7806, 
7813 (2007).

2.  The criteria for a disability evaluation in excess of 10 
percent for pseudofolliculitis barbae are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.7, 4.20, 4.118, Diagnostic Codes 7806, 7813 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in January 2003 and March 2005 that fully 
addressed all four notice elements.  These letters informed 
the veteran of what evidence was required to substantiate the 
claim and of the veteran's and VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
A letter was sent to the veteran in May 2006 providing him 
the information required by Dingess.

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by 
him, and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, in January 2003, March 2003, and April 2005, he was 
afforded formal VA dermatological examinations.  As such, the 
Board finds that there is no further action to be undertaken 
to comply with the provisions of 38 U.S.C.A. § 5103(a), 
§ 5103A, or 38 C.F.R. § 3.159, and that the veteran will not 
be prejudiced as a result of the Board's adjudication of his 
claim.  

Background & Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2004).  The Board considers all the 
evidence of record in making its determination, although it 
may not necessarily reference each and every document in its 
decision, but when a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  
Likewise, after careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The RO has evaluated the veteran's pseudofolliculitis barbae 
under 38 C.F.R. § 4.118, Diagnostic Codes 7899-7806 as 
dermatitis or eczema, and assigned a 10 percent evaluation, 
effective April 5, 2005.  

Disabilities of the skin are evaluated in accordance with 
VA's Schedule for Rating Disabilities, set out at 38 C.F.R. 
part 4.  Pursuant to Diagnostic Code 7806, a zero percent 
evaluation is warranted if less than 5 percent of the entire 
body or less than 5 percent of exposed areas are affected, 
and no more than topical therapy was required during the past 
12 month period.  A 10 percent rating is warranted if at 
least 5 percent, but less than 20 percent of the entire body, 
or at least 5 percent, but less than 20 percent of exposed 
areas are affected; or if intermittent systemic therapy, such 
as corticosteroids, or other immunosuppressive drugs were 
required for a total duration of less than six weeks during 
the past 12 month period.  

A 30 percent rating is warranted if 20 to 40 percent of the 
entire body, or 20 to 40 percent of exposed areas, are 
affected, or; systemic therapy such as corticosteroids, or 
other immunosuppressive drugs were required for a total 
duration of six weeks or more, but not constantly, during the 
past 12 month period.  A 60 percent rating is warranted where 
more than 40 percent of the entire body or more than 40 
percent of the exposed areas are affect; or, constant or near 
constant systemic therapy, such as corticosteroids or other 
immunosuppressive drugs, were required during the past 12 
month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(2007).

A VA examination was conducted in January 2003.  At that 
time, the veteran reported that he had been given 
hydrocortisone cream for his face.  The examiner noted that 
the veteran's face was clear at the time of the examination, 
and diagnosed him as having tinea pedis, onychomycosis, tinea 
crurum, and probable tinea mannuum.  This examiner conducted 
a second VA examination in March 2003.  At that time, the 
veteran reported using hydrocortisone cream on his face three 
times per day.  The examiner noted that the veteran's face 
was clear at the time of the examination, and provided the 
same diagnoses as in January 2003.  VA medical records, dated 
in August 2004 and May 2005, reflect that the veteran sought 
treatment for his skin conditions, and that he was treated 
with topical creams.
A third VA examination was conducted in April 2005.  At that 
time, the examiner found the veteran to have "follicular 
skin colored to erythematous papules on the face in the beard 
area."  He diagnosed the veteran as having 
pseudofolliculitis barbae and stated that it affected 
approximately 1 percent of the veteran's body surface area, 
and 5 percent of the exposed surface area.

The objective medical evidence does not indicate the 
prescription or use of systemic therapy as treatment of the 
veteran's pseudofolliculitis barbae.  He has only reported 
the use of hydrocortisone cream for this disability.  
Moreover, the 2003 VA examiner noted that the veteran's face 
was clear at the time of both examinations. Thus, there is no 
evidence of any manifestations or symptoms on an exposed 
surface or extensive area, prior to April 4, 2005.  The Board 
finds that a compensable rating under Diagnostic Code 7806 is 
not warranted, prior to April 5, 2004.  The April 2005 
examiner noted that the veteran's pseudofolliculitis barbae 
affected 1 percent of the veteran's body surface area, and 5 
percent of his exposed skin surface area; the RO granted an 
increased disability rating of 10 percent since that time.  A 
higher rating is not warranted, as the pseudofolliculitis 
barbae has not been shown to affect at least 20 percent of 
the entire body, or of the exposed areas.  

The Board notes the above determinations are based on the 
application of pertinent provisions of the VA's Schedule for 
Rating Disabilities, and there is no showing that the 
veteran's pseudofolliculitis barbae reflect so exceptional or 
so unusual a disability picture as to warrant the assignment 
of increased or compensable evaluations on extra-schedular 
bases.  There has not been a showing that the veteran's 
pseudofolliculitis barbae result in marked interference with 
obtaining and maintaining employment.  Likewise, this 
condition is not shown to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the criteria for 
submission for assignment of extraschedular ratings are not 
met.  Thus, the Board is not required to remand this claim to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

ORDER

A compensable disability rating for pseudofolliculitis 
barbae, prior to April 4, 2005, is denied.

A disability rating in excess of 10 percent for 
pseudofolliculitis barbae since April 2005 is denied.



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


